Name: Decision NoÃ 896/2006/EC of the European Parliament and of the Council of 14 June 2006 establishing a simplified regime for the control of persons at the external borders based on the unilateral recognition by the Member States of certain residence permits issued by Switzerland and Liechtenstein for the purpose of transit through their territory
 Type: Decision
 Subject Matter: cooperation policy;  international law;  politics and public safety;  Europe
 Date Published: 2006-06-20; 2006-06-23

 20.6.2006 EN Official Journal of the European Union L 167/8 DECISION No 896/2006/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 14 June 2006 establishing a simplified regime for the control of persons at the external borders based on the unilateral recognition by the Member States of certain residence permits issued by Switzerland and Liechtenstein for the purpose of transit through their territory THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 62(2)(a) thereof, Having regard to the proposal from the Commission, Acting in accordance with the procedure laid down in Article 251 of the Treaty (1), Whereas: (1) Pursuant to Article 21 of the Convention of 19 June 1990 implementing the Schengen Agreement of 14 June 1985 between the Governments of the States of the Benelux Economic Union, the Federal Republic of Germany and the French Republic on the gradual abolition of checks at their common borders (2) (hereinafter referred to as the Schengen Convention) residence permits issued by Member States fully implementing the Schengen acquis are to be mutually recognised as equivalent to the uniform visa. (2) The current Community rules do not, however, provide for a simplified regime for the control of persons at the external borders whereby the residence permits issued by third countries would be recognised as equivalent to the uniform visa for the purpose of transit through, or a short stay in, the common area. (3) Third-country nationals who hold a resident permit issued by Switzerland and who are subject to a visa obligation under Council Regulation (EC) No 539/2001 of 15 March 2001 listing the third countries whose nationals must be in possession of visas when crossing the external borders and those who are nationals are exempt from that requirement (3) must apply for a visa when they transit the common area on return to their country of origin. As a result, the consular offices of the Member States in Switzerland have to deal with large numbers of visa applications submitted by such third-country nationals. Similar difficulties have occurred as regards applications for visas by holders of residence permits issued by Liechtenstein. (4) As a result of the two-step implementation of the Schengen acquis, new Member States that acceded to the European Union on 1 May 2004 are required, from that date, to issue national visas to third-country nationals who hold a residence permit issued by Switzerland and Liechtenstein and who are subject to a visa obligation pursuant to Regulation (EC) No 539/2001. Some of the new Member States have voiced concerns as to the additional administrative burden this will place on their consulates in Switzerland and Liechtenstein. (5) It does not appear necessary for Member States to require this category of persons to hold a visa, as they represent a low risk of illegal immigration for the Member States. (6) In order to address the situation in the consular offices in Switzerland and Liechtenstein both of Member States fully implementing the Schengen acquis and of new Member States, a simplified regime should be introduced for the control of persons at the external borders based on the unilateral recognition of certain residence permits issued by the authorities of Switzerland and Liechtenstein as equivalent to uniform or national visas. (7) Such recognition should be limited to the purpose of transit and should not affect the possibility of Member States to issue visas for a short-term stay. (8) Application of the recognition regime should be compulsory for Member States fully implementing the Schengen acquis and optional for new Member States that apply Decision No 895/2006/EC of the European Parliament and Council of 14 June 2006 introducing a simplified regime for the control of persons at the external borders based on the unilateral recognition by the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia of certain documents as equivalent to their national visas for the purposes of transit through their territories (4) during the transitional period until the date to be determined by the Council, in accordance with the first subparagraph of Article 3(2) of the 2003 Act of Accession. (9) The entry conditions laid down in Article 5(1) of Regulation (EC) No 562/2006 of the European Parliament and of the Council of 15 March 2006 establishing a Community Code on the rules governing the movement of persons across borders (Schengen Borders Code) (5) have to be fulfilled, with the exception of the condition laid down in Article 5(1)(b) thereof, in so far as this Decision sets up an equivalence regime between transit visas and residence permits issued by Switzerland and Liechtenstein. (10) Since the objective of this Decision directly affects the Community acquis on visas and cannot be achieved sufficiently by the Member States and can therefore, by reason of the scale and effects of this Decision, be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Decision does not go beyond what is necessary in order to achieve that objective. (11) As regards Iceland and Norway, this Decision constitutes a development of the provisions of the Schengen acquis within the meaning of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning those two States' association with the implementation, application and development of the Schengen acquis, which fall within the area referred to in Article 1 point (A) of Council Decision 1999/437/EC (6) on certain arrangements for the application of that Agreement. (12) In accordance with Articles 1 and 2 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark is not taking part in the adoption by the Council of this Decision and is not bound by it or subject to its application. Given that this Decision builds upon the Schengen acquis under the provisions of Title IV of Part Three of the Treaty establishing the European Community, Denmark has, in accordance with Article 5 of the said Protocol, to decide within a period of six months after the date of adoption of this Decision whether it will implement it in its national law. (13) This Decision constitutes a development of provisions of the Schengen acquis, in which the United Kingdom does not take part in accordance with Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (7). The United Kingdom is therefore not taking part in its adoption and is not bound by it or subject to its application. (14) This Decision constitutes a development of provisions of the Schengen acquis, in which Ireland does not take part in accordance with Council Decision 2002/192/EC of 28 February 2002 concerning Ireland's request to take part in some of the provisions of the Schengen acquis (8). Ireland is therefore not taking part in its adoption and is not bound by it or subject to its application, HAVE ADOPTED THIS DECISION: Article 1 This Decision establishes a simplified regime for the control of persons at the external borders based on the unilateral recognition by Member States of residence permits issued by Switzerland and Liechtenstein to third-country nationals subject to a visa obligation pursuant to Regulation (EC) No 539/2001 as equivalent to their uniform or national visas for the purpose of transit. The implementation of this Decision shall not affect the checks to be carried out on persons at the external borders in compliance with Articles 5 to 13 and 18 to 19 of Regulation (EC) No 562/2006. Article 2 Member States fully implementing the Schengen acquis shall unilaterally recognise the residence permits issued by Switzerland and Liechtenstein which are listed in the Annex. New Member States which apply Decision No 895/2006/EC may unilaterally recognise the residence permits listed in the Annex to this Decision as equivalent to their national transit visas until the date to be determined by the Council, in accordance with the first subparagraph of Article 3(2) of the 2003 Act of Accession. Article 3 The duration of the transit of the third-country national through the territory of the Member State(s) shall not exceed five days. The period of validity of the documents listed in the Annex shall cover the duration of the transit. Article 4 Any new Member State that decides to apply this Decision shall notify the Commission thereof by 1 August 2006. The Commission shall publish the information communicated by the new Member States in the Official Journal of the European Union. Article 5 This Decision shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply until the date on which the provisions of Article 21 of the Schengen Convention take effect for Switzerland and Liechtenstein pursuant to Article 15 of the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis. Article 6 This Decision is addressed to the Member States in accordance with the Treaty establishing the European Community. Done at Strasbourg, 14 June 2006. For the European Parliament The President J. BORRELL FONTELLES For the Council The President H. WINKLER (1) Opinion of the European Parliament of 6 April 2006 (not yet published in the Official Journal) and Council Decision of 1 June 2006. (2) OJ L 239, 22.9.2000, p. 19. (3) OJ L 81, 21.3.2001, p. 1. Regulation as last amended by Regulation (EC) No 851/2005 (OJ L 141, 4.6.2005, p. 3). (4) See page 1 of this Official Journal. (5) OJ L 105, 13.4.2006, p. 1. (6) OJ L 176, 10.7.1999, p. 31. (7) OJ L 131, 1.6.2000, p. 43. (8) OJ L 64, 7.3.2002, p. 20. ANNEX List of residence permits issued by the Swiss Confederation and Liechtenstein referred to in Article 2 A. RESIDENCE PERMITS ISSUED BY SWITZERLAND  AuslÃ ¤nderausweis B/Livret pour Ã ©trangers B/Libretto per stranieri B/Legitimaziun desters B (identity document B for foreign nationals) (temporary residence permit type B. Issued in three or four languages) (grey)  AuslÃ ¤nderausweis C/Livret pour Ã ©trangers C/Libretto per stranieri C (identity document C for foreign nationals) (permanent residence permit type C) (green)  AuslÃ ¤nderausweis Ci/Livret pour Ã ©trangers Ci/Libretto per stranieri Ci (identity document Ci for foreign nationals) (residence permit type Ci for the spouses and children (up to 25 years) of officials of international organisations and members of foreign representations in Switzerland who pursue an economic activity in the Swiss labour market) (red)  Legitimationskarten (Aufenthaltsbewilligung) vom EidgenÃ ¶ssischen Departement fÃ ¼r auswÃ ¤rtige Angelegenheiten/Cartes de lÃ ©gitimation (titres de sÃ ©jour) du DÃ ©partement fÃ ©dÃ ©ral des affaires Ã ©trangÃ ¨res/Carte di legittimazione (titoli di soggiorno) del Dipartimento federale degli affari esteri (identity cards (residence permit) issued by the Federal Department of Foreign Affairs)  Legitimationskarte B (mit rosafarbigem Streifen): Missionschefs der diplomatischen, stÃ ¤ndigen oder Spezialmissionen, leitende Beamte internationaler Organisationen und Familienmitglieder, die den gleichen Status besitzen/Carte de lÃ ©gitimation B (Ã bande rose): Chefs de mission diplomatique, permanente ou spÃ ©ciale, membres de la haute direction des organisations internationales et membres de famille qui jouissent du mÃ ªme statut/Carta di legittimazione B (a banda rosa): capimissione di missioni diplomatiche permanenti o speciali, funzionari superiori di organizzazioni internazionali e loro familiari che beneficiano dello stesso statuto (identity card type B (pink stripe): heads of diplomatic, permanent or special missions, senior officials of international organisations and members of their families having the same status)  Legitimationskarte C (mit rosafarbigem Streifen): Mitglieder des diplomatischen Personals der diplomatischen, stÃ ¤ndigen oder Spezialmissionen, Beamte internationaler Organisationen und Familienmitglieder, die den gleichen Status besitzen/Carte de lÃ ©gitimation C (Ã bande rose): membres du personnel diplomatique des missions diplomatiques, permanentes ou spÃ ©ciales, hauts fonctionnaires des organisations internationales et membres de famille qui jouissent du mÃ ªme statut/Carta di legittimazione C (a banda rosa): membri del personale diplomatico di missioni diplomatiche permanenti o speciali, funzionari di organizzazioni internazionali e familiari che beneficiano dello stesso statuto (identity card type C (pink stripe): members of the diplomatic staff of diplomatic, permanent or special missions, officials of international organisations and members of their families having the same status)  Legitimationskarte D (mit blauem Streifen): Mitglieder des Verwaltungs- und technischen Personals der diplomatischen, stÃ ¤ndigen oder Spezialmissionen und Familienmitglieder, die den gleichen Status besitzen/Carte de lÃ ©gitimation D (Ã bande bleue): membres du personnel administratif et technique des missions diplomatiques, permanentes ou spÃ ©ciales et membres de famille qui jouissent du mÃ ªme statut/Carta di legittimazione D (a banda blu): membri del personale amministrativo e tecnico di missioni diplomatiche permanenti o speciali e familiari che beneficiano dello stesso statuto (identity card type D (blue stripe): members of the administrative and technical staff of diplomatic, permanent or special missions and members of their families having the same status)  Legitimationskarte D (mit braunem Streifen): Beamte der Kategorie Berufspersonal internationaler Organisationen und Familienmitglieder, die den gleichen Status besitzen/Carte de lÃ ©gitimation D (Ã bande brune): fonctionnaires de la catÃ ©gorie professionnelle des organisations internationales et membres de famille qui jouissent du mÃ ªme statut/Carta di legittimazione D (a banda marrone): funzionari appartenenti alla categoria del personale di carriera di organizzazioni internazionali e familiari che beneficiano dello stesso statuto (identity card type D (brown stripe): Professional category officials of international organisations and members of their families having the same status)  Legitimationskarte E (mit violettem Streifen): Mitglieder des Dienstpersonals der diplomatischen, stÃ ¤ndigen oder Spezialmissionen, Beamte der allgemeinen Dienste internationaler Organisationen und Familienmitglieder, die den gleichen Status besitzen/Carte de lÃ ©gitimation E (Ã bande violette): membres du personnel de service des missions diplomatiques, permanentes et spÃ ©ciales, fonctionnaires des services gÃ ©nÃ ©raux des organisations internationales et membres de famille qui jouissent du mÃ ªme statut/Carta di legittimazione E (a banda viola): membri del personale di servizio di missioni diplomatiche permanenti e speciali, funzionari dei servizi generali di organizzazioni internazionali e familiari che beneficiano dello stesso statuto (identity card type E (violet stripe): members of the service staff of diplomatic, permanent or special missions, general service officials of international organisations and members of their families having the same status)  Legitimationskarte F (mit gelbem Streifen): private Hausangestellte der Mitglieder der diplomatischen, stÃ ¤ndigen oder Spezialmissionen und der von Berufs-Konsularbeamten geleiteten konsularischen Vertretungen sowie private Hausangestellte der Beamten internationaler Organisationen/Carte de lÃ ©gitimation F (Ã bande jaune): domestiques privÃ ©s des membres des missions diplomatiques, permanentes ou spÃ ©ciales et des postes consulaires de carriÃ ¨re et domestiques privÃ ©s des fonctionnaires des organisations internationales/Carta di legittimazione F (a banda gialla): personale domestico privato di membri di missioni diplomatiche permanenti o speciali e di rappresentanze consolari dirette da funzionari consolari di carriera nonchÃ © personale domestico privato di funzionari di organizzazioni internazionali (Identity card type F (yellow stripe): private domestic staff of members of diplomatic, permanent or special missions and of consular representations led by established consular officials, and the private domestic staff of officials of international organisations)  Legitimationskarte G (mit tÃ ¼rkisem Streifen): Beamte internationaler Organisationen mit Arbeitsvertrag von begrenzter Dauer und Familienmitglieder, die den gleichen Status besitzen/Carte de lÃ ©gitimation G (Ã bande turquoise): fonctionnaires des organisations internationales (contrat de travail court terme) et membres de famille qui jouissent du mÃ ªme statut/Carta di legittimazione G (a banda turchese): funzionari di organizzazioni internazionali con contratto di lavoro a durata determinata e familiari che beneficiano dello stesso statuto (identity card type G (turquoise stripe): officials of international organisations with a fixed-term employment contract and family members having the same status)  Legitimationskarte H (mit weiÃ em Streifen): Personen ohne Privilegien und ImmunitÃ ¤ten, die ermÃ ¤chtigt sind, Mitglieder der diplomatischen, stÃ ¤ndigen oder Spezialmissionen und der konsularischen Vertretungen zu begleiten, Mitarbeiter internationaler Organisationen ohne Beamtenstatus/Carte de lÃ ©gitimation H (Ã bande blanche): personnes sans privilÃ ¨ges et immunitÃ ©s autorisÃ ©es Ã accompagner les membres des missions diplomatiques, permanentes ou spÃ ©ciales et des consulats, collaborateurs des organisations internationales qui ne font pas partie des fonctionnaires de ces derniÃ ¨res/Carta di legittimazione H (a banda bianca): persone senza privilegi e immunitÃ autorizzate a accompagnare membri di missioni diplomatiche permanenti o speciali e di consolati, collaboratori di organizzazioni internazionali senza statuto di funzionari (identity card type H (white stripe): persons without privileges or immunities who are authorised to accompany members of diplomatic, permanent or special missions and consulates; employees of international organisations not having the status of officials)  Legitimationskarte I (mit olivem Streifen): Personal nicht schweizerischer StaatsangehÃ ¶rigkeit des Internationalen Komitees vom Roten Kreuz und Familienmitglieder, die den gleichen Status besitzen/Carte de lÃ ©gitimation I (Ã bande olive): membres du personnel non suisse du ComitÃ © international de la Croix-Rouge et membres de famille qui jouissent du mÃ ªme statut/Carta di legittimazione I (a banda oliva): membri del personale non svizzero del Comitato internazionale della Croce Rossa e familiari che beneficiano dello stesso statuto (Identity card type I (olive stripe): non-Swiss members of the staff of the International Committee of the Red Cross and members of their families having the same status)  Legitimationskarte K (mit rosafarbigem Streifen): Berufs-Postenchefs und Berufs-Konsularbeamte der konsularischen Vertretungen und Familienmitglieder, die den gleichen Status besitzen/Carte de lÃ ©gitimation K (Ã bande rose): chefs de poste consulaire de carriÃ ¨re, fonctionnaires consulaires de carriÃ ¨re et membres de famille qui jouissent du mÃ ªme statut/Carta di legittimazione K (a banda rosa): capiposto consolari di carriera e funzionari consolari di carriera di rappresentanze consolari e familiari che beneficiano dello stesso statuto (identity card type K (pink stripe): established heads of consular posts, established consular officials and members of their families having the same status)  Legitimationskarte K (mit blauem Streifen): Berufs-Konsularangestellte und Familienmitglieder, die den gleichen Status besitzen/Carte de lÃ ©gitimation K (Ã bande bleue): employÃ ©s consulaires de carriÃ ¨re et membres de famille qui jouissent du mÃ ªme statut/Carta di legittimazione K (a banda blu): impiegati consolari di carriera e familiari che beneficiano dello stesso statuto (identity card type K (blue stripe): established consular clerical staff and members of their families having the same status)  Legitimationskarte K (mit violettem Streifen): Mitglieder des dienstlichen Hauspersonals von berufs-konsularischen Vertretungen und Familienmitglieder, die den gleichen Status besitzen/Carte de lÃ ©gitimation K (Ã bande violette): membres du personnel de service des reprÃ ©sentations consulaires de carriÃ ¨re et membres de famille qui jouissent du mÃ ªme statut/Carta di legittimazione K (a banda viola): membri del personale di servizio di rappresentanze consolari di carriera e familiari che beneficiano dello stesso statuto (identity card type K (violet stripe): members of the established domestic staff of consular representations and members of their families having the same status)  Legitimationskarte K (mit weiÃ em Streifen): Honorar-Postenchefs von konsularischen Vertretungen/Carte de lÃ ©gitimation K (Ã bande blanche): chefs de poste consulaire honoraire/Carta di legittimazione K (a banda bianca): capiposto onorari di rappresentanze consolari (identity card type K (white stripe): honorary heads of consular posts)  Legitimationskarte L (mit sandfarbigem Streifen): Personal nicht schweizerischer StaatsangehÃ ¶rigkeit der Internationale Gemeinschaft der Roten Kreuz- und Roten Halbmond-Gesellschaften und Familienmitglieder, die den gleichen Status besitzen/Carte de lÃ ©gitimation L (Ã bande de couleur sable): membres du personnel non suisse de la FÃ ©dÃ ©ration internationale des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge et membres de famille qui jouissent du mÃ ªme statut/Carta di legittimazione L (a banda color sabbia): membri del personale non svizzero della Federazione internazionale delle SocietÃ della Croce Rossa e della Mezzaluna Rossa e familiari che beneficiano dello stesso statuto (identity card type L (beige stripe): non-Swiss members of the staff of the International Federation of Red Cross and Red Crescent Societies and members of their families having the same status)  Legitimationskarte O (mit grauem Streifen): Mitglieder des Personals nicht schweizerischer StaatsangehÃ ¶rigkeit der Generaldelegation PalÃ ¤stinas und der stÃ ¤ndigen Beobachtermission PalÃ ¤stinas und Familienmitglieder, die den gleichen Status besitzen/Carte de lÃ ©gitimation O (Ã bande grise): membres du personnel non suisse de la DÃ ©lÃ ©gation gÃ ©nÃ ©rale de Palestine et de la Mission permanente d'observation de la Palestine et membres de famille qui jouissent du mÃ ªme statut/Carta di legittimazione O (a banda grigia): membri del personale non svizzero della Delegazione generale di Palestina e della Missione permanente di osservazione della Palestina e familiari che beneficiano dello stesso statuto (identity card type O (grey stripe): non-Swiss members of the staff of the General Delegation of Palestine and the Permanent Observer Mission of Palestine and members of their families having the same status)  Legitimationskarte S (mit grÃ ¼nem Streifen): Mitglieder des Personals schweizerischer StaatsangehÃ ¶rigkeit der diplomatischen, stÃ ¤ndigen und der Spezialmissionen, Beamte schweizerischer StaatsangehÃ ¶rigkeit internationaler Organisationen/Carte de lÃ ©gitimation S (Ã bande verte): membres du personnel de nationalitÃ © suisse des missions diplomatiques, permanentes et spÃ ©ciales, fonctionnaires de nationalitÃ © suisse des organisations internationales/Carta di legittimazione S (a banda verde): membri del personale di nazionalitÃ svizzera di missioni diplomatiche permanenti e speciali, funzionari di nazionalitÃ svizzera di organizzazioni internazionali (Identity card type S (green stripe): Swiss members of the staff of permanent and special diplomatic missions, Swiss officials of international organisations)  Funktionsbescheinigung fÃ ¼r wissenschaftliches Personal des CERN nicht schweizerischer StaatsangehÃ ¶rigkeit/Attestation de fonctions Ã l'usage du personnel scientifique non suisse du CERN/Attestato di funzione ad uso del personale scientifico non svizzero del CERN (Attestation of functions for non-Swiss scientific staff at CERN)  Bescheinung fÃ ¼r Familienmitglieder des wissenschaftlichen Personals des CERN nicht schweizerischer StaatsangehÃ ¶rigkeit/Attestation Ã l'usage des membres de la famille du personnel scientifique non suisse du CERN/Attestato ad uso dei familiari del personale scientifico non svizzero del CERN (Attestation for members of the families of non-Swiss scientific staff of CERN) B. RESIDENCE PERMITS ISSUED BY LIECHTENSTEIN  Jahresaufenthaltsbewilligung (temporary residence permit)  Niederlassungsbewilligung (establishment permit, the validity of which is unlimited in time).